Case 19-11728-pmm   Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36   Desc Main
                              Document      Page 1 of 30
Case 19-11728-pmm   Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36   Desc Main
                              Document      Page 2 of 30




                                   EXHIBIT A
           Case 19-11728-pmm                Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36           Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                      Served 5/23/2019
                                                      Document      Page 3 of 30
ABIGAIL DAY                                     ACOSTA, NOEL                         ADAM BANKS
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ADAM MUCKEY                                     ADRIANE SCOTT                        ALAN FREY
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ALBERT DUNN                                     ALBERT NIED JR                       ALBERT STALLONE III
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ALEJANDRO ORTIZ                                 ALEN HAUSE                           ALEX FERNANDEZ
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ALEX SERBA                                      ALEXANDER JONES                      ALEXANDER KELLER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ALEXANDER POTCOVARU                             ALEXANDRA HUPKA                      ALEXANDRA KUBITZ
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ALEXI MENDEZ                                    ALEXIS LOBB                          ALFREDO OROZCO
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ALICE BROWN                                     ALICE CARTWRIGHT                     ALICIA MARINELLI
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ALLISON HUYETT                                  ALLISON OWENS                        AMANDA WAGAMAN
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




AMBER LE                                        AMY BERES                            AMY FRIEDENBERGER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ANDREA MORRELL                                  ANDREA STEPHENS                      ANDREA VERNON
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




Page 1 of 28
           Case 19-11728-pmm                Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36           Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                      Served 5/23/2019
                                                      Document      Page 4 of 30
ANDREW BOYER                                    ANDREW FLORES                        ANDREW ROULSTON
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ANDREW SCHLEGEL                                 ANDREW SONDERN                       ANDREW WAGAMAN
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ANDREWS, ANDREW M                               ANDROSHICK, JOSEPH F                 ANGELO BEATTIE II
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ANGSTADT, SUSAN L                               ANN LEDBETTER                        ANTHONY LUCIA
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ANTHONY OROZCO                                  ANTHONY PEREZ                        ANTONETTI, MELVIN I
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ANTONIA WEAVER                                  ANTOSY, PATRICK S                    ANTOSY, TIMOTHY M
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ARNOLD, TRACI L                                 ASHLEY ARNOLD                        ASHLEY ZERWICK
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




AU, MICHAEL J                                   AUSTIN GRACZYK                       AYALA, JOSE S
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




AYANA SIMS                                      BAKER, ROBERT                        BARBARA BREIDENSTEIN
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BARBARA CRAWL                                   BARBARA CZYZ                         BARBEY, PETER D
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BARR, GREGORY L                                 BARRIE SWEIGERT                      BARRY BROWN
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




Page 2 of 28
           Case 19-11728-pmm                Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                    Served 5/23/2019
                                                      Document      Page 5 of 30
BATZ, RICHARD F                                 BEAM, CARRIE V                       BEAN, KIRK M
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BEATRIZ TORRES                                  BEEMAN, RICHARD J                    BEISSEL, NICOLE L
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BELL, ROSALIND D                                BENJAMIN EIDLE                       BENNECOFF, PAULINE M.
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BETH HEESEN                                     BETH HUDSON                          BEVERLY BOYER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BICKHART, KATHLEEN FOLK                         BINGAMAN, JAMES M                    BLANCHE CLOUSER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BOLTZ, GORDON E                                 BONNIE HETTINGER                     BONNIE LITTLEJOHN
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BONNIE SMITH                                    BOOZ, AMANDA L                       BOTCH, DONALD J
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BOWMAN, RONALD                                  BRADLEY BOTCH                        BRADLEY DALIUS
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BRADLEY, KIMBERLEY G                            BRANDI SWENSON                       BRANNEN, PAUL H
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BREIDENSTEIN, BARBARA A.                        BRELJE, BETH A                       BRIAN WEBSTER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BRICKEL, DAVID R                                BRIDEGAM, JAMES L                    BROWN, BARRY C
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




Page 3 of 28
           Case 19-11728-pmm                Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                    Served 5/23/2019
                                                      Document      Page 6 of 30
BRUCE POSTEN                                    BRUNO, RICHARD S                     BRYCE MARTIN
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




BUELOW, DAVID C                                 BULLER, VALERIE R                    BURCHETT, GADIER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CALNAN, WILLIAM                                 CARAVAN, JEAN                        CARL FONTICELLA
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CARLETON GOODHART                               CARMEN ROMERO                        CAROL BALINSKI
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CAROLYN CIESLAK                                 CARROLL, JULIA M                     CARUANO, MARIE E
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CARYN FETKIN                                    CATHERINE STAMBAUGH                  CHAD DESHAZO
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CHAD LEAR                                       CHADD ALSTON                         CHARLES ADAMS III
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CHARLES BARBER                                  CHARLES HUNT                         CHELSEA SPATZ
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CHESALEY ARNDT                                  CHRIS HIMMELBERGER                   CHRISTINA BUSHNELL
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CHRISTINA REYES-SANTOS                          CHRISTOPHER BEILHART                 CHRISTOPHER COLON
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CHRISTOPHER REINBOLD                            CHUBB, ANNE T                        CIACIAK, EILEEN R
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




Page 4 of 28
           Case 19-11728-pmm                Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36        Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                     Served 5/23/2019
                                                      Document      Page 7 of 30
CIESLAK, CAROLYN T                              CITRULLO, TROY P                     CLIFFORD PLUMMER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CLIFTON DUQUETTE                                CLUPP, LEONARD C                     COLLEEN KOWALCZYK
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




COLLIN MILLER                                   COLON, MARCELINO                     COMMONWEALTH FINANCING AUTHORITY
ADDRESS REDACTED                                ADDRESS REDACTED                     ATTN: SEAN CHRISTOPHER CAMPBELL
                                                                                     400 NORTH STREET, FOURTH FLOOR
                                                                                     HARRISBURG, PA 17120




CONCORDIA, AUBREE D                             CONNORS, JOHN J                      CONRAD, GLORIA J
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CONRAD, JOSEPH P                                COOK, LEON W                         CORE BTS INC
ADDRESS REDACTED                                ADDRESS REDACTED                     PRESIDENT/LEGAL DEPARTMENT
                                                                                     4419 SOLUTIONS CENTER
                                                                                     PO BOX 774419
                                                                                     CHICAGO, IL 60677-4004



COREY CRONRATH                                  CORY CONVER                          CORY, TIFFANY N
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CRAIG BEIDLER                                   CRAIG SCHAFFER                       CRYSTAL MEMMO
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




CURTIS CASSLER                                  CURTIS WILLIAMS                      CWA LOCAL 14827
ADDRESS REDACTED                                ADDRESS REDACTED                     PRESIDENT/LEGAL DEPARTMENT
                                                                                     1323 AEROPLAZA DRIVE
                                                                                     COLORADO SPRINGS, CO 80916




D'ANGELO, CHRISTOPHER J                         DANIEL FICK JR                       DANIEL FINK
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DANIEL HOWE                                     DANIEL HOWE                          DARIO PAREDES PIMENTEL
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DARIUS PLEASANT                                 DAVID BARR                           DAVID CORLISS
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




Page 5 of 28
           Case 19-11728-pmm                Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                    Served 5/23/2019
                                                      Document      Page 8 of 30
DAVID GEMMELL                                   DAVID GESCHWINDT                     DAVID MCFARLAND
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DAVID TROOP                                     DAVID WICZALKOWSKI SR                DAVIS, THOMAS E
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DAY, LINDA A                                    DEANNA LUPIA                         DEANTONIO, CHRISTOPHER M
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DEBORAH PALM                                    DEBRA WICZALKOWSKI                   DELONG, RICHARD J
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DELVECCHIO, CHRISTOPHER P                       DENISE GEORGE                        DENISE LUDWIG
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DENNIS DEYSHER                                  DENNIS STOUDT                        DENNIS WELLER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DEREK EVANOSKY                                  DEROLF, HARRY L                      DERRICK THOMASON
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DESHONA WILKINS                                 DEVANTE WRIGHT                       DEVIN TURNER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DEVLIN, RONALD E                                DEVON EMMICK                         DEWALD, TERRY L
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DIETRICH JR, RANDALL E                          DIETRICH, KELLIE A                   DILLON SNYDER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DISSINGER, ROBERT L.                            DONALD GUZIAK                        DONALD SPATZ
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




Page 6 of 28
           Case 19-11728-pmm                Doc 267     Filed 05/28/19 Entered 05/28/19 23:51:36        Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                     Served 5/23/2019
                                                      Document      Page 9 of 30
DONATO, RAYMOND W                               DONNA LOVELL                         DONNA PASKO
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DOUGLAS BUEHLER                                 DRAGO, MICHAEL L                     DRESH, KEITH A
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DREXEL, PATRICIA A                              DREY, JEREMY K                       DRY, FRONA
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




DUSTIN HALUSKA                                  DWIGHT HARNER                        EAST PENN SELF STORAGE - OLEY
ADDRESS REDACTED                                ADDRESS REDACTED                     PRESIDENT/LEGAL DEPARTMENT
                                                                                     14135 KUTZTOWN ROAD
                                                                                     FLEETWOOD, PA 19522




EBY, TERRY M                                    ECKENROTH, GARY A                    EDDIE HERNANDEZ
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




EDGAR ALMANZAR                                  EDMOND FLOTO                         EDWARD BROWN
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ELENA TEST                                      ELIZABETH DUNBAR                     ELIZABETH ESTREMERA
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ELLEN BARDASH                                   ELYSSA CHERNEY                       EMILEE CHINN
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




EMMA BROWN                                      EMMICK, RUSSELL A                    ENGLE, JAMES M
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ENGLE, JOHN A                                   ENGLE, RICHARD L                     ERIC KESSLER
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




ERIC MACKNIGHT III                              ERIC SALLADE                         ERIC SCARCELLA
ADDRESS REDACTED                                ADDRESS REDACTED                     ADDRESS REDACTED




Page 7 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36          Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                 Served 5/23/2019
                                                   Document    Page 10 of 30
ERIC SCHAEFFER                                  ERIC SCHAEFFER                   ERIC STEINKOPFF
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ERIC TOMLINSON                                  ERIC WOODS                       ERICA STYER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ERIN DOYLE                                      ERIN NEGLEY                      ERNESTO, JOHN M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ERNESTO, MARY L                                 ERVIN, JONATHAN M                ESTERLY, JEFFREY S
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ETHAN BITTNER                                   ETZEL, JOSEPH                    EVA BOTKIN-KOWACKI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




FAIR, CAROLYN J                                 FASSNACHT, JON T                 FAUST, MICHAEL FRANCIS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




FAUST, PAUL E                                   FEGLEY, DALE O                   FEGLEY, GREGORY R
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




FELIX PENA                                      FERNANDEZ, LUIS A                FESSETT, MARK S
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




FICK JR, DANIEL W                               FIORAVANTI, JOHN S               FISHER, DIANE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




FLANK, STEPHEN A                                FLIPPIN, WILLIAM S               FLOWERS, PATRICIA
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




FOLEY JR., MICHAEL K.                           FORD-COLON, LORI L               FOX, IRVIN C
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 8 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                  Served 5/23/2019
                                                   Document    Page 11 of 30
FRANCIS ENDRES                                  FREDERICK HIERL                  FREDERICK PENNEPACKER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




FRITZ, ROBERT P                                 GABRIELLA O'GRADY                GALEN, DARRIN S
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GARBER, CHRISTOPHER M                           GARY BUNDY                       GARY ETTEL
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GARY GRANT                                      GARY MAYK                        GARY VISGAITIS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GARY WEIKEL                                     GARY WEIKEL                      GCC/IBT & LOCAL 14-M OF DISTRICT COUNCIL 11
ADDRESS REDACTED                                ADDRESS REDACTED                 PRESIDENT/LEGAL DEPARTMENT
                                                                                 PO BOX 674401
                                                                                 DETROIT, MI 48267-4401




GEARY, RAYMOND A                                GEHMAN, BRIAN S                  GEIST, CLARENCE D
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GENE DINGER                                     GEORGE HATZA JR                  GIANUSSO, SHARON L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GIFFIN, RANDALL EWART                           GIL SHEIDY                       GILLHOOLLEY, ANDREA LEIGH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GINA STOUDT                                     GIOVANNI CASTRO JR               GLASS, DOROTHY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GLORIA FETKIN                                   GORNEY, MATTHEW P                GRAEFF, SARAH K
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GRANT, GARY L                                   GREEN, RICHARD G                 GREGORY ARTERS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 9 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                Served 5/23/2019
                                                   Document    Page 12 of 30
GRESS, KAROL E                                  GROFF, BETH ANN M                GUARENTE, JASON A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GUGLIELMO, MARIE ROSE                           GUIDA, LISA A                    GUZIAK, DONALD L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




GUZMAN, PEDRO                                   HAAS, WILLIAM A                  HAERTTER, DONALD
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HAGY, CONNIE A                                  HAINTHALER, JOSEPH R             HAMILL DEMPSTER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HARBACH, ROBERTA C                              HARNER, SHARON                   HAROLD HOCH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HAROLD KOONTZ                                   HAROLD SELTZER JR                HARRY COPELAND
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HARRY DEITZ JR                                  HARRY FOREMAN                    HARRY STOCK
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HART, JOAN S                                    HARTLINE, ROBERT R               HARTMAN, FRANCIS G
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HARVAN, MARY                                    HASSLER, PATRICK J               HASTY, BENJAMIN T
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HAUSE, ALLEN P                                  HECK, TROY D                     HECKMAN, CHRISTINE A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HEFFNER, ROBERT P                               HEIST, TERRY L                   HENRY MYERS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 10 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36           Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                   Served 5/23/2019
                                                   Document    Page 13 of 30
HENSHAW, STEVEN W                               HERMAN, HOLLY J                  HESLOP, NOAH S
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HILBERG, CLIFFORD M                             HILBERG, CLIFFORD W              HIMMELREICH, LISA M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HIRNEISEN, DEBORAH G                            HITCHENS, CAROL A                HOFFMAN, DANA L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HOFFMAN, ROBERT G                               HOKE, JEFFREY A                  HONEYBONE, ROBERT S
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HOPTAK, COLLEEN ANN                             HORNICKELL, PATRICIA A.          HOSTER JR, JOSEPH A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HOWE, DANIEL                                    HOWE, JAMES D                    HOWE, PATRICK J
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HUGHES, STEWART M                               HULS, KEITH ALLAN                HUNTER GAJEWSKI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




HUTCHINSON, DAVID C                             IAN MAULE                        IAN MCCORD
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




IBT/GCC & LOCAL 4C                              IBT/GCC & LOCAL 4C               INTERNAL REVENUE SERVICE
PRESIDENT/LEGAL DEPARTMENT                      PRESIDENT/LEGAL DEPARTMENT       LOCAL DISTRICT DIRECTOR
PO BOX 30549                                    PO BOX 30549                     201 PENN ST
LOS ANGELES, CA 90030-0549                      LOS ANGELES, CA 90030-0549       READING, PA 19601




IRIS OSORIO                                     ISAAC ULRICH                     ISAAC ULRICH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JACK HOLCOMB                                    JACK ZABINSKI                    JACKIE BARNES
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 11 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                Served 5/23/2019
                                                   Document    Page 14 of 30
JACKSON, KEVIN D                                JACOB KLINGER                    JACOBY, PHYLLIS H
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JACQUELINE SCHMEHL                              JAKE EZELL                       JAMES CORCORAN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JAMES DAVIDHEISER JR                            JAMES ENGLE                      JAMES GOLOWSKI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JAMES HOMAN                                     JAMES KAMANU                     JAMES KLUSEWITZ
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JAMIE KLEIN                                     JAMIE LEWANDOWSKI                JAMIE RIMBY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JAMILLA WORKMAN                                 JAN ABRAMOWICZ                   JAN BERNHEISER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JAN KRAFCZEK                                    JAN MARKS                        JAN RIEGEL
CITY SOLICITOR OF THE CITY OF READING           ADDRESS REDACTED                 ADDRESS REDACTED
CITY HALL
815 WASHINGTON ST, RM 2-54
READING, PA 19601-3690



JANICE SUTTER                                   JARED RADCLIFFE                  JASMINE GONZALEZ
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JASON BRUDERECK                                 JASON KAHL                       JAVIER VARGAS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JAY CROUSE                                      JEFFREY KERR                     JEFFREY KNOP
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JEFFREY LAUSCH                                  JENNIFER CEDENO                  JENNIFER HULS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 12 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36        Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                               Served 5/23/2019
                                                   Document    Page 15 of 30
JENNIFER HULS                                   JENNIFER KLINE                   JENNIFER ROBERTS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JENNIFER WAGNER                                 JEREMY MAUN                      JEREMY RAPP
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JESSE RUSER                                     JILL SHEETZ                      JILLIAN CLEMENTE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JILLIAN KRAVATZ                                 JIMMY FELIX JR                   JOANNY GORIS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JOHN BOLOGA                                     JOHN BOOR JR                     JOHN BRENNAN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JOHN ERNESTO                                    JOHN FIDLER                      JOHN FORESTER JR
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JOHN FRITZ                                      JOHN MAICHER                     JOHN MORGAN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JOHN NICHOLAS                                   JOHN PIETROBONE                  JOHN RIEGEL
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JOHN SELTZER SR                                 JOHN SELTZER SR                  JOLEEN WERT
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JONATHAN WEAVER                                 JONES, EVAN R.                   JONES, STACIE M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JORDAN SNEAD SR.                                JOSE DELEON                      JOSE ORTIZ
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 13 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                Served 5/23/2019
                                                   Document    Page 16 of 30
JOSEPH BARR SR                                  JOSEPH CONRAD                    JOSEPH HOSTER JR
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JOSEPH KOZLOWSKI                                JOSEPH PELCHAR                   JOSEPH SCARPONE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JOSEPHINE HOHL                                  JOSHUA FRANCIS                   JOSHUA GRANT
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JOSHUA LIDDICK                                  JUDITH BOYER                     JUDITH TORNIELLI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




JULIA RIVERA                                    JULIEANN COHEN                   JUSTIN BUENFIL
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KAITLIN TABELING                                KALVIN THACH                     KAPNER, BRIAN J
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KAREN MILLER                                    KARRINE SULIVERA                 KATHERINE PERALTA
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KATHLEEN REEDY                                  KATIE PANNELL                    KAYLA AULENBACH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KAYLEE GRABOWSKI                                KAYLI PLOTNER                    KEARNEY, ANDREW W
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KEFFER, BARBARA                                 KEFFER, RODNEY R                 KEITH FRITZ
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KEITH GERY                                      KEITH SOMERDAY                   KELLER, MICHAEL J
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 14 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36        Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                Served 5/23/2019
                                                   Document    Page 17 of 30
KELLIE BENN                                     KELLY BROSS                      KELLY DONKIN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KELLY JR, DANIEL P                              KELLY MARKOWITZ                  KENNETH MARTIN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KENNETH SHEALY JR                               KERNS, WILLIAM W                 KERR, JAMES W
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KERR, PAMELA J                                  KERRY GRABOWSKI                  KERRY WOODWORTH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KERSHNER, MARIE F                               KEVIN DANIELS                    KHAREEM PORTER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KIM TSOURISTAKIS-HOPE                           KIMBERLEY BRADLEY                KIMBERLY MILLER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KLINE, DAVID L                                  KLINE, KATHLEEN L                KOHL, STEPHEN C
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KORCZYKOWSKI, KEITH J                           KOWALICK, KEVIN P                KOZAK, RONALD M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KRAVATZ, ANDREW J                               KRISTIN REMMEL                   KRISTINA CARE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KRISTY GREJDUS                                  KRUEL, STINEY                    KRYSTLE BITTNER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




KURSTIN SCHWOYER                                KUTZA, JOHN P                    KUTZER, CHRISTOPHER M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 15 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36          Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                 Served 5/23/2019
                                                   Document    Page 18 of 30
KWIATKOWSKI, THOMAS E                           KYLE EDELMAN                     LANGLEY, DAVID W
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LARRY LESHER                                    LAURA FLIPPIN                    LAURA NEWBERRY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LAUREN ANNUCCI                                  LAURYN SIRGEY                    LAVERN RAUCH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LAWRENCE STROUP                                 LAWRENCE, KEVIN M                LEA SKENE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LEAH FASSNACHT                                  LEED, DUSTIN A                   LENTON, GARRY W
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LEON WEIKEL JR                                  LEPPO, SKYE C                    LESHER, LARRY E
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LESNIAK, THOMAS                                 LEWANDOWSKI, ANDREW              LEWIS, JAMES A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LIAM MIGDAIL                                    LILLIAN TORRES                   LINDA PARRY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LINDA SEAMAN                                    LINDSEY O'LAUGHLIN               LINETTE, MICHAEL G
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LINTZ, LINDA K                                  LIONTI, NICHOLAS JOSEPH          LIPTAK, ANN L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




LIS, MICHAEL J                                  LISA BREININGER                  LISA SCHLEICHER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 16 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36                   Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                          Served 5/23/2019
                                                   Document    Page 19 of 30
LISZCZ, GERALD J                                LISZCZ, GERI LYNN                           LITTLE, LAUREN A
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




LLOYD HECKMAN                                   LOBB, WILLIAM J                             LODER, CAROLYN V
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




LONG, JEREMY M                                  LONG, ROBERT M                              LORA WEYANDT
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




LORI GERHART                                    LORI KERN                                   LORY GINDER
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




LUCILLE CRUZ                                    LUGO, ALEXANDER                             LUIS GARRIGA
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




LUISA RODRIGUEZ                                 LUZ COTTO-YAMBO                             LYNCH, DONALD F
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




LYNCH, MICHELLE N                               LYNN AUMAN                                  LYNN PALO
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




MAHON III, GRANT S                              MAHONY, THOMAS CHRISTOPHER                  MANMILLER, EUGENE C
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




MANNINO, BRANDON R                              MARANTHA BROADCASTING COMPANY INC.          MARCELLE OROZCO
ADDRESS REDACTED                                BARRY FISHER, PRESIDENT & GENERAL MANAGER   ADDRESS REDACTED
                                                WFMZ-TV
                                                300 E. ROCK RD.
                                                ALLENTOWN, PA 18103



MARCUS LEAF                                     MARGO REED                                  MARIA BARR
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




MARIA BULTRON                                   MARIA SANTOS                                MARK KOFROTH
ADDRESS REDACTED                                ADDRESS REDACTED                            ADDRESS REDACTED




Page 17 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                Served 5/23/2019
                                                   Document    Page 20 of 30
MARTIN PETROSKI                                 MARTY MANAGER                    MARY HAGEN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MARY YOUNG                                      MATTHEW BAUMANN                  MATTHEW CAREY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MATTHEW DUNN                                    MATTHEW LONG                     MATTHEW NANCI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MATTHEW NOJIRI                                  MATTHEW RASNIC                   MATTHEW SEIFERT
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MATTHEW THOMPSON                                MATZ III, ANTHONY A              MAURICE PARRY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MAYER, KEITH T                                  MCBRYAN, SEAN D                  MCCARTY, COREY A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MCGAW, JEFFREY E                                MEGAN CARPENTER                  MEGAN JONES
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MEGAN ZETTLEMOYER                               MEKEEL, DAVID C                  MELCHER, PHILIP A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MELISSA MITCHELL                                MELNICK, F DENNIS                MICHAEL BLANDFORD
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MICHAEL CLOUSER                                 MICHAEL DOYLE                    MICHAEL ESHBACH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MICHAEL FEENEY                                  MICHAEL HELD                     MICHAEL KELLER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 18 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36           Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                  Served 5/23/2019
                                                   Document    Page 21 of 30
MICHAEL LIS                                     MICHAEL MCGOVERN                 MICHAEL MONT
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MICHAEL PACHECO                                 MICHAEL PIZZO                    MICHAEL RILEY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MICHAEL ZIELINSKI                               MICHELE RODGERS                  MILLER JR, RONALD G
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MILLER, DOUGLASS W                              MILLER, JEFFERY A                MILLER, ROBERT H
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MITCHELL GERHART                                MITCHELL LAMBERT                 MITCHELL NORRIS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MOGEL, MICHAEL A                                MOLIATU, SHAWN P                 MOLLY BILINSKI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MORRIS, MICHELLE M                              MOWERY, DAVID S                  MOYER, RONALD L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MUCKEY, JAMES J                                 MUCKEY, MARY JO                  MUDGE WELCH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




MYA LOBB                                        NATALIE KOLB                     NATESHIA LITTLE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




NATHAN GALEN                                    NATHAN GALEN                     NEMIROW, MARK A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




NEUBERT, DANIEL A                               NEWMAN, BEATRICE                 NEWMOYER, LEO A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 19 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36                      Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                             Served 5/23/2019
                                                   Document    Page 22 of 30
NEWS MEDIA ADVERTISING LLC                      NEYER, LINDA L                               NICHOLAS COLASANTI
PRESIDENT/LEGAL DEPARTMENT                      ADDRESS REDACTED                             ADDRESS REDACTED
2 LEXINGTON COURT
MEDFORD, NJ 08055




NICHOLAS GRAHAM                                 NICOLE BRAMBILA-TORRES                       NICOLE MAURER
ADDRESS REDACTED                                ADDRESS REDACTED                             ADDRESS REDACTED




NILZA HERNANDEZ                                 NOLL, SHANNON R                              ORGANTINI, THOMAS W
ADDRESS REDACTED                                ADDRESS REDACTED                             ADDRESS REDACTED




ORION MENGEL                                    ORLEDGE, DAVID W                             OSWALD, ANNA M
ADDRESS REDACTED                                ADDRESS REDACTED                             ADDRESS REDACTED




PAIGE COOPERSTEIN                               PAIGE GRABOWSKI                              PALMER, FRANCES
ADDRESS REDACTED                                ADDRESS REDACTED                             ADDRESS REDACTED




PAPPAS, GEORGE                                  PARRY, LINDA                                 PATRICIA HARRIS
ADDRESS REDACTED                                ADDRESS REDACTED                             ADDRESS REDACTED




PATRICIA MESSNER                                PATRICK DIETRICH                             PATRICK OSBORNE
ADDRESS REDACTED                                ADDRESS REDACTED                             ADDRESS REDACTED




PATTON, STEVEN R                                PAUL DRUZBA                                  PAUL HACKER
ADDRESS REDACTED                                ADDRESS REDACTED                             ADDRESS REDACTED




PAULIN, TERI A                                  PAWLEWICZ, MICHAEL T                         PAZDRICK, TRACEY A
ADDRESS REDACTED                                ADDRESS REDACTED                             ADDRESS REDACTED




PELKA, PETER                                    PENNEPACKER, FREDERICK L                     PENNSIDE STORAGE
ADDRESS REDACTED                                ADDRESS REDACTED                             PRESIDENT/LEGAL DEPARTMENT
                                                                                             2636 HILL ROAD
                                                                                             READING, PA 19606




PENNSYLVANIA DEP                                PENNSYLVANIA DEPARTMENT OF COMMUNITY & ECO   PETER CHIARELLI
OFFICE OF GENERAL COUNSEL                       SEAN CHRISTOPHER CAMPBELL                    ADDRESS REDACTED
P.O. BOX 2063                                   400 NORTH STREET, FOURTH FLOOR
400 MARKET ST., 16TH FLOOR                      HARRISBURG, PA 17120
HARRISBURG, PA 17105



Page 20 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                Served 5/23/2019
                                                   Document    Page 23 of 30
PETER PELKA                                     PETERS, ROXANNE J                PHILIP GLATFELTER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




PICKENS, TRAVIS L                               PIETROWSKI, JOSEPH M             PINTO, CARLOS A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




PIZZO, MICHAEL A.                               POWERS, MARJO J                  PRESTON, PAIGE E
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RACHEL WHEELER                                  RALPH LOPEZ                      RALPH WERNER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RANDAL BOYER                                    RANDAL BOYER                     RAPP, JEREMY M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RAPPASELLI, PATRICIA A                          RATHMAN, SCOTT A                 RAYMOND ARNDT
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RAYMOND BRITTON JR                              READING AREA WATER AUTHORITY     REASER, LYNETTE
ADDRESS REDACTED                                1801 HUTZTOWN RD.                ADDRESS REDACTED
                                                READING, PA 19604




REBECCA GREGG                                   REBER, CELIA R                   REED, ROBIN R
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




REGAN GAENZLE                                   REIMENSCHNEIDER, JERALD R        RENNINGER, CAROLE A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RENTSCHLER, CHARLES D                           RHEN, BRADLEY A                  RHOADS, CODY A
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RICHARD AUMAN                                   RICHARD FORRY                    RICHARD SHEPOSH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 21 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36        Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                               Served 5/23/2019
                                                   Document    Page 24 of 30
RICHARD SIGGINS                                 RICHARD STOUCH                   RICHARD STOUCH
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RICHTER, ADAM W                                 RICKEY SHINGLE                   RILEY MURDOCK
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RIPPEY, BRIAN M                                 RITESHA RAUCH                    ROBERT CHALMERS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ROBERT CONROW                                   ROBERT DENTZER                   ROBERT DISSINGER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ROBERT DISSINGER                                ROBERT DREXEL                    ROBERT FLOYD
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ROBERT FREY III                                 ROBERT HARTLINE                  ROBERT HOFFMAN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ROBERT HOFFMAN III                              ROBERT MARSDEN                   ROBERT MCCOOL
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ROBERT MCCOOL                                   ROBERT RIO                       ROBERT SHAAK
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ROBERTA FERRANTE                                ROBERTA NYE                      ROBIN REED
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




ROBIN REED                                      ROCHEL GOLDBLATT                 ROCKOWICZ, JEFFREY M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RODRIGUEZ-PRIEST, JENNIE                        ROGERS, JAMES T                  RONALD BITLER
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 22 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36        Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                 Served 5/23/2019
                                                   Document    Page 25 of 30
RONALD JASKIEWICZ                               RONALD SHAKESPEARE               RONNIE SOUTHWICK
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RONNIE, TAD D                                   ROSENBERGER, CARL K              ROTHENBERGER, DONALD R
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RUDOLPH HIMMELBERGER                            RUTH, RICHARD H                  RYAN GOLOWSKI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RYAN MCCLOUGHAN                                 RYAN MCFADDEN                    RYAN REMP
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




RYNE GERY                                       SACHETTA, ROBERT G               SALVATORI, ANTHONY M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SAMANTHA GUT                                    SAMANTHA STALLONE                SAMANTHA TIGHE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SANDRA WEITZEL                                  SAPNA, SEVEST J                  SARAH REYNOLDS
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SARAH STIER                                     SASSAMAN, THERESA M              SCARCELLA, RICHARD J
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SCHAEFFER, DENICE L                             SCHAEFFER, MICHELE L             SCHEID, LISA F
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SCHITTLER, LYNN M                               SCHNEIDER, ROBERT C              SCOT ZALENSKI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SCOTT HAGY                                      SCOTT TOLLAND                    SCOTT, JOSEPH T
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 23 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36          Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                 Served 5/23/2019
                                                   Document    Page 26 of 30
SCOTT, RUTH E                                   SCULL, STEVEN J                  SEIDEL, TIMOTHY L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SEIFERT, ANITA M                                SELTZER JR, HAROLD L             SELTZER, CHARLES T
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SERBA, MARIA A                                  SHAFFRON, HELENA C               SHANI CARE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SHANNON SIMCOX                                  SHEARS, GERTRUDE A               SHERRY FLIPPIN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SHERRY JACOBS                                   SHI INTERNATIONAL CORP           SHINN, ROBERT T
ADDRESS REDACTED                                PRESIDENT/LEGAL DEPARTMENT       ADDRESS REDACTED
                                                PO BOX 41602
                                                PHILADELPHIA, PA 19101-1602




SHUEY, KAREN M                                  SILVIA RUDY                      SILVIA RUDY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SINGLEY, SHEA A                                 SLATER, RUSSELL H                SLATER, SYLVIA
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SLEGOWSKI, PAUL J                               SMITH, BRIAN M                   SMITH, STEVEN P
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SMITH, SUSAN E M                                SNIDER, MICHAEL W                SOLT, JOSEPH C
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SONIA QUINTERO                                  SPECK, MATTHEW M                 SPENCER WERTZ JR
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SPITLER JR, HERBERT RAY                         SR, JOSEPH BARR                  STACEY AGOSTO
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 24 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36         Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                  Served 5/23/2019
                                                   Document    Page 27 of 30
STALLONE JR, ALBERT A                           STAMBAUGH, CATHERINE             STARKE, DONALD E
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




STARR, JON                                      STEFAN KOSIKOWSKI                STELLO, THERESA M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




STEPHANIE ROLLINSON                             STEPHEN MAUGERI                  STEPHEN MURNANE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




STEPHEN VALENTI                                 STEPHENS, MILDRED V.             STEVEN CHUPRINSKY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




STEVEN HART                                     STEVEN RHOADS                    STEVEN RUCHLEWICZ
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




STEVEN TUCK                                     STINNETT, ELDON L                STOUDT, JOHN L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




STOUDT, JOHN L                                  STRAUSSER, LYNN A                STRICKLER JR, CHARLES W
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




STRICKLER, JOHN W                               STROUP, LAWRENCE A               STUBBLEBINE, JAMES M
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SUHANA JAGADESAN                                SUSAN FRITZ                      SUSAN KEEN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SUSAN KOOMAR                                    SUSAN MARRA                      SUSAN MCGOVERN
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SUSAN MCGOVERN                                  SUSAN REICHERT                   SUSAN SEIDEL
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 25 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36          Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                 Served 5/23/2019
                                                   Document    Page 28 of 30
SUSANA RAMOS PIRELA                             SUSANNE SANDS                    SWANN, MICHAEL L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SWANSON, DAVID M                                SWARTZ, DENNIS L                 SWEIGERT, BARRIE L
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




SWEITZER, LISA K                                TAMMY BURKHART                   TANKRED, ANDREW G
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




TARA CALLIS                                     TASHA ESSER                      TAYLOR FEENEY
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




TEAMSTERS LOCAL UNION NO. 429                   TERRY ARTZ                       TERRY BEILHART
PRESIDENT/LEGAL DEPARTMENT                      ADDRESS REDACTED                 ADDRESS REDACTED
PO BOX 15223
READING, PA 19612-5223




TERRY BICKHART                                  TETER, PATRICIA J                THE COMMONWEALTH OF PENNSYLVANIA
ADDRESS REDACTED                                ADDRESS REDACTED                 DEPARTMENT OF LABOR AND INDUSTRY
                                                                                 651 BOAS ST, RM 1700
                                                                                 HARRISBURG, PA 17121




THE PENNSYLVANIA INDUSTRIAL DEVELOPMENT AUT     THOMAS KNAUSE                    THOMAS KNAUSE
SEAN CHRISTOPHER CAMPBELL                       ADDRESS REDACTED                 ADDRESS REDACTED
400 NORTH STREET, FOURTH FLOOR
HARRISBURG, PA 17120




THOMAS KUPISZEWSKI                              THOMAS KUPISZEWSKI               THOMAS LESNIAK
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




THOMAS RIMBY                                    THOMAS ZALENSKI                  THOMAS ZALENSKI
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




TIMOTHY ANTOSY                                  TIMOTHY LEEDY                    TIMOTHY MAZAIKA
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




TINA RIVERA                                     TODD HUYETT                      TOMLINSON, TODD E
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 26 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36          Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                 Served 5/23/2019
                                                   Document    Page 29 of 30
TRACEY STROHMAN                                 TRAY LIAS JR                     TRISTAN HESLOP
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




TRUCKERMILLER, FRANCIS                          TURNER, JOHN F                   U.S. DEPARTMENT OF LABOR
ADDRESS REDACTED                                ADDRESS REDACTED                 OFFICE OF GENERAL COUNSEL
                                                                                 200 CONSTITUTION AVE NW
                                                                                 WASHINGTON, DC 20210




UHRICH, WILLIAM D                               UNGER JR, LEWIS F                UNITED STATES ENVIRONMENTAL PROTECTION AG
ADDRESS REDACTED                                ADDRESS REDACTED                 OFFICE OF GENERAL COUNSEL
                                                                                 1650 ARCH ST
                                                                                 PHILADELPHIA, PA 19103-2029




UNITED STATES ENVIRONMENTAL PROTECTION AGEN     URBAN, MICHAEL H                 UVALDO GONZALEZ-MUNOZ
OFFICE OF GENERAL COUNSEL                       ADDRESS REDACTED                 ADDRESS REDACTED
MAIL CODE: 2310A
1200 PENNSYLVANIA AVE, N.W.
WASHINGTON, DC 20460



VALENTIN, SHAWNEE                               VALENTINO, DAVID F               VICKIE SANTIAGO
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




VICTOR COTTO                                    VICTOR COTTO                     VICTOR MALAVE
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




VICTOR VERA                                     VICTORIA MIER                    VICTORINA ESQUIVEL
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




VLADIMIR MARCELLUS                              WALSH, KELLY A                   WALTER WOOLWINE JR
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




WALTER, ERIC J                                  WALTIMYER, MARK J                WANDA DRUZBA
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




WEAVER, KERRY L                                 WEAVER, STEPHANIE M              WEIDENHEIMER JR, WILLIAM F
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




WEIDLER, ERIC H                                 WERLEY, KRIS A                   WERNER, RALPH D
ADDRESS REDACTED                                ADDRESS REDACTED                 ADDRESS REDACTED




Page 27 of 28
           Case 19-11728-pmm                Doc 267 Filed 05/28/19 Entered 05/28/19 23:51:36           Desc Main
Reading Eagle Company, et al. - U.S. Mail                                                                  Served 5/23/2019
                                                   Document    Page 30 of 30
WERNER, TYLER D                                 WERT, CRAIG D                     WESLEY CIPOLLA
ADDRESS REDACTED                                ADDRESS REDACTED                  ADDRESS REDACTED




WESNER, CHARLES S                               WHEELER III, WILLIS V             WHITE, LINDA M
ADDRESS REDACTED                                ADDRESS REDACTED                  ADDRESS REDACTED




WILLIAM ARNDT                                   WILLIAM GULDIN                    WILLIAM MENGEL
ADDRESS REDACTED                                ADDRESS REDACTED                  ADDRESS REDACTED




WILLIAM REBER                                   WILLIAM SHUPP III                 WILLIAM THOMPSON
ADDRESS REDACTED                                ADDRESS REDACTED                  ADDRESS REDACTED




WITEK, MACIEJ P                                 WOJSZWILLO, JEAN C                WRIGHT, DONALD R
ADDRESS REDACTED                                ADDRESS REDACTED                  ADDRESS REDACTED




YETZER, JOHN R                                  YODER, MICHAEL J                  YOST, ROBERT
ADDRESS REDACTED                                ADDRESS REDACTED                  ADDRESS REDACTED




YOUNG, BRIAN K                                  YOUNG, TARA S                     YOUSAITIS, JAMES M
ADDRESS REDACTED                                ADDRESS REDACTED                  ADDRESS REDACTED




YVONNE FONTE                                    ZAFFARY, JOAN C                   ZALENSKI, THOMAS J
ADDRESS REDACTED                                ADDRESS REDACTED                  ADDRESS REDACTED




ZATRATZ, JOHN M.
ADDRESS REDACTED




                                                                              Parties Served: 916




Page 28 of 28
